           Case 1:17-vv-01253-UNJ Document 77 Filed 05/01/19 Page 1 of 4




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-1253V
                                     Filed: March 14, 2019
                                         UNPUBLISHED


    KEHKAHSAN KHATOON,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Attorneys’ Fees and Costs
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Scott William Rooney, Nemes, Rooney, PC, Farmington Hills, MI, for petitioner.
Sarah Christina Duncan, U.S. Department of Justice, Washington, DC, for respondent.

                      DECISION ON ATTORNEYS’ FEES AND COSTS 1

Dorsey, Chief Special Master:

       On September 14, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Shoulder Injury Related to
Vaccine Administration (“SIRVA”) as a result of an influenza vaccine administered on
September 19, 2014. Petition at 2. On January 24, 2019, the undersigned issued a
decision awarding compensation to petitioner based on the parties’ stipulation. ECF
No. 64.



1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the Internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, the undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
           Case 1:17-vv-01253-UNJ Document 77 Filed 05/01/19 Page 2 of 4



       On January 7, 2019, petitioner filed a motion for attorneys’ fees and costs. ECF
No. 61. Petitioner requests attorneys’ fees in the amount of $7,289.00 and attorneys’
costs in the amount of $1,155.42. Id. at 2. Additionally, in accordance with General
Order #9, petitioner's counsel represented that petitioner incurred $63.00 in out-of-
pocket expenses. Id. at 2. Thus, the total amount requested is $8,507.42.

        On February 8, 2019, respondent filed a response to petitioner’s motion. ECF
No. 67. Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for respondent in the resolution of a request by a petitioner for an
award of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he “is
satisfied the statutory requirements for an award of attorneys’ fees and costs are met in
this case.” Id. at 2. Respondent “respectfully recommends that the Chief Special
Master exercise her discretion and determine a reasonable award for attorneys’ fees
and costs.” Id. at 3.

        On February 18, 2019, petitioner filed a reply. ECF No. 69. Petitioner states
that “the reasonableness for the costs and fees is supported by the fact that the amount
expended for medical records is clearly reasonable.” Id. at 1.

      The undersigned has reviewed the billing records submitted with petitioner’s
request and finds a reduction in the amount of fees to be awarded appropriate for the
reasons listed below.

      I.       Legal Standard

         The Vaccine Act permits an award of reasonable attorneys’ fees and costs.§
15(e). Counsel must submit fee requests that include contemporaneous and specific
billing records indicating the service performed, the number of hours expended on the
service, and the name of the person performing the service. See Savin v. Sec’y of
Health & Human Servs., 85 Fed. Cl. 313, 316-18 (2008). Counsel should not include in
their fee requests hours that are “excessive, redundant, or otherwise unnecessary.”
Saxton v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521 (Fed. Cir. 1993) (quoting
Hensley v. Eckerhart, 461 U.S. 424, 434 (1983)). It is “well within the special master’s
discretion to reduce the hours to a number that, in [her] experience and judgment, [is]
reasonable for the work done.” Id. at 1522. Furthermore, the special master may
reduce a fee request sua sponte, apart from objections raised by respondent and
without providing a petitioner notice and opportunity to respond. See Sabella v. Sec’y of
Health & Human Servs., 86 Fed. Cl. 201, 209 (2009). A special master need not
engaged in a line-by-line analysis of petitioner’s fee application when reducing fees.
Broekelschen v. Sec’y of Health & Human Servs., 102 Fed. Cl. 719, 729 (2011).

        The petitioner “bears the burden of establishing the hours expended, the rates
charged, and the expenses incurred.” Wasson v. Sec’y of Health & Human Servs., 24
Cl. Ct. at 482, 484 (1991). She “should present adequate proof [of the attorneys’ fees
and costs sought] at the time of the submission.” Id. at 484 n.1. Petitioner’s counsel
                                            2
              Case 1:17-vv-01253-UNJ Document 77 Filed 05/01/19 Page 3 of 4



“should make a good faith effort to exclude from a fee request hours that are excessive,
redundant, or otherwise unnecessary, just as a lawyer in private practice ethically is
obligated to exclude such hours from his fee submission.” Hensley, 461 U.S., at 434.

        II.       Attorney Fees

                  A. Travel Time

        Mr. Rooney listed two line item entries with the language “including travel” in his
request for fees. 3 ECF No. 61 at 8 and11. In the Vaccine Program, special masters
traditionally have compensated time spent traveling when no other work was being
performed at one-half an attorney’s hourly rate. See Hocraffer v. Sec’y of Health &
Human Servs., No. 99-533V, 2011 WL 3705153, at *24 (Fed. Cl. Spec. Mstr. July 25,
2011); Rodriguez v. Sec'y of Health & Human Servs., No. 06-559V, 2009 WL 2568468,
at *21 (Fed. Cl. Spec. Mstr. Jul. 27, 2009); English v. Sec’y of Health & Human Servs.,
No. 01-61V, 2006 WL 3419805, at *12-13 (Fed. Cl. Spec. Mstr. Nov. 9, 2006).
However, special masters should not use this rule as standard practice but rather
“[e]ach case should be assessed on its own merits.” Gruber v. Sec'y of Health &
Human Servs., 91 Fed. Cl. 773, 791 (2010). “Even an automatic 50% award may be
too high for an undocumented claim, given the possibility that an attorney may use the
travel time to work on another matter or not to work at all while traveling.” Id. As these
entries are blocked with other worked it is impossible for the undersigned to determine
the amount of time spent traveling. Therefore, the undersigned reduces the total of both
entries by half, reducing the request for attorney fees by $800.00.

        III.      Attorney Costs

                  A. Duplicate Entries

       The undersigned has reviewed the request for attorney costs incurred by Mr.
Rooney in the case, such as expenses for medical records, photocopying, postage.
Upon review of the request for costs, it appears that duplicate line entry requests for
costs were submitted. These entries are dated March 10, 2016, “HealthPort – DMC
Sports Medicine” for $40.12 and August 21, 2018, “CIOX Health – DMC Sports Med
Radiology” for $28.19. ECF No. 61 at 12 and 14. As there is only documentation to
support one request for each entry, the undersigned reduces the request for costs by
$68.31, the total of the duplicated costs requests.

                  B. Administrative Costs

      The undersigned also reduces several requested expenses as administrative,
such as costs associated with “Fax/Scan.” Id. at 12-15. In the undersigned's view,
3 The first entry is dated September 28, 2017 for 3 hours and listed as “Conference with client (including
travel); draft pleading.” ECF. No. 61 at 8. The second entry is dated December 28, 2018 for 2 hours and
listed as “Conference with client (including travel)”. Id. at 11.
                                                    3
           Case 1:17-vv-01253-UNJ Document 77 Filed 05/01/19 Page 4 of 4



these claimed costs by Mr. Rooney are better categorized as overheard expenses
inherent in operating a law firm, and thus not compensable. See Bourche v. Sec'y of
Health & Human Servs., No. 15-232V, 2017 WL 2480936, at *5 (Fed. Cl. May 11, 2017)
(noting that the operation of a fax machine is part of a law firm's general overhead). This
results in a reduction of $118.75, the total of the entries listed as “fax/scan.”

        IV.       Conclusion

      Based on the reasonableness of petitioner’s request, the undersigned GRANTS
IN PART petitioner’s motion for attorneys’ fees and costs.

        Accordingly, the undersigned awards the total of $7,520.36 4 as follows:

              •   A lump sum of $7,457.36, representing reimbursement for attorneys’
                  fees and costs, in the form of a check payable jointly to petitioner
                  and petitioner’s counsel, Scott W. Rooney; and

              •   A lump sum of $63.00, representing reimbursement for petitioner’s
                  costs, in the form of a check payable to petitioner.

        The clerk of the court shall enter judgment in accordance herewith. 5

IT IS SO ORDERED.

                                                           s/Nora Beth Dorsey
                                                           Nora Beth Dorsey
                                                           Chief Special Master




4 This amount is intended to cover all legal expenses incurred in this matter. This award encompasses all

charges by the attorney against a client, “advanced costs” as well as fees for legal services rendered.
Furthermore, § 15(e)(3) prevents an attorney from charging or collecting fees (including costs) that would
be in addition to the amount awarded herein. See generally Beck v. Sec’y of Health & Human Servs.,
924 F.2d 1029 (Fed. Cir.1991).
5 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                      4
